Citation Nr: 0705121	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-19 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

The appellant and P.P.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from June 1948 to June 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board in July 
2006.  The transcript of that proceeding is of record.  

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claim.  So, regrettably, this claim is being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.


REMAND

The veteran has claimed in various statements, and in a 
response to a VA questionnaire, as well as during his July 
2006 hearing, that events during his service caused anxiety.  
The veteran is competent to describe his feelings in service, 
although he is not competent to provide a medical diagnosis 
or nexus clinical opinion.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  The reported events include exposure to 
extreme cold weather and fearing for others being exposed to 
such weather with inadequate gear, being in a convoy of 
trucks driving in treacherous terrain, and hearing of 
military personnel drinking antifreeze due to the conditions 
of their service.  The veteran's service personnel records 
establish that he served in Korea from approximately January 
1951 to March 1951.  In each case where a veteran is seeking 
service connection for any disability, due consideration must 
be given to the places, types and circumstances of the 
veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  

However, the medical evidence of record is conflicting as to 
whether the veteran has a current psychiatric disability that 
is etiologically related to his active service.  Private 
medical records from P.P., LCSW show diagnoses of PTSD 
related to the veteran's alleged stressors, but do not 
indicate what specific evidence of record support this 
diagnosis, including how the DSM-IV criteria and symptoms 
were met.  In contrast, a VA psychiatrist, in May 2006, found 
that the veteran did not meet the first DSM-IV criteria for a 
PTSD diagnosis, and instead diagnosed the veteran with an 
anxiety disorder, versus a nightmare disorder, versus a sleep 
disorder due to chronic obstructive pulmonary disease and 
medications, versus PTSD.  Further, P.P., LCSW also diagnosed 
the veteran with depression disorder.  Significantly, though, 
neither P. P., LCSW, nor the VA examiner reviewed the 
veteran's claims file, and it is unclear as to how the 
veteran's full pre- and post-service occupational and social 
histories were obtained.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  See also Owens v. Brown, 7 Vet. App. 429 
(1995).  Moreover, neither PP., LCSW, nor the VA examiner 
expressed an opinion as to the etiology of any reported 
psychiatric diagnosis other than PTSD.

Therefore, it is presently unclear exactly what psychiatric 
disorders the veteran has and whether they are related to his 
military service.  Such would be useful prior to appellate 
consideration.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
psychiatric examination to identify all 
current psychiatric disabilities and to 
provide an opinion as to whether any 
current psychiatric disability, including 
PTSD, is at least as likely as not (i.e., 
50 percent or greater probability) 
related to his service in the military.  

The requested determination should 
consider the veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  

The examiner is asked to indicate whether 
or not he or she has reviewed the claims 
folder.  

If PTSD related to service is diagnosed, 
the examiner must indicate the specific 
stressor(s) deemed verified by VA, if 
any, which support this medical 
conclusion.  The examiner should also 
note the diagnostic criteria utilized to 
support the diagnosis under DSM-IV and 
should comment upon what specific 
symptoms are attributable to PTSD, as 
opposed to symptoms referable to any 
other psychiatric disability.  

2.  Thereafter, the RO should consider 
all additional evidence received since 
issuance of a statement of the case in 
March 2006, and readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



